UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q (Mark One) [X] QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March 31, 2014 or [] TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period fromto Commission File Number:0-24960 COVENANT TRANSPORTATION GROUP, INC. (Exact name of registrant as specified in its charter) Nevada 88-0320154 (State or other jurisdiction of incorporation (I.R.S. Employer Identification No.) or organization) 400 Birmingham Hwy. Chattanooga, TN (Address of principal executive offices) (Zip Code) 423-821-1212 (Registrant's telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes [X] No [] Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes [X] No [] Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of "large accelerated filer," "accelerated filer," and "smaller reporting company" in Rule 12b-2 of the Exchange Act. Large accelerated filer [] Accelerated filer [] Non-accelerated filer[ ](Do not check if a smaller reporting company) Smaller reporting company [X] Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes [] No [X] Indicate the number of shares outstanding of each of the issuer's classes of common stock, as of the latest practicable date (May 8, 2014). Class A Common Stock, $.01 par value: 12,573,316 shares Class B Common Stock, $.01 par value:2,350,000 shares Page 1 TABLE OF CONTENTS PART I FINANCIAL INFORMATION Page Number Item 1. Financial Statements Condensed Consolidated Balance Sheets as ofMarch 31, 2014 (unaudited) and December 31, 2013 3 Condensed Consolidated Statements of Operations for the three months ended March 31, 2014 and 2013 (unaudited) 4 Condensed Consolidated Statements of Comprehensive Loss for the three months ended March 31, 2014 and 2013 (unaudited) 5 Condensed Consolidated Statement of Stockholders' Equity for the three months ended March 31, 2014 (unaudited) 6 Condensed Consolidated Statements of Cash Flows for the three months ended March 31, 2014 and 2013 (unaudited) 7 Notes to Condensed Consolidated Financial Statements (unaudited) 8 Item 2. Management's Discussion and Analysis of Financial Condition and Results of Operations 16 Item 3. Quantitative and Qualitative Disclosures about Market Risk 28 Item 4. Controls and Procedures 29 PART II OTHER INFORMATION Page Number Item 1. Legal Proceedings 29 Item 1A. Risk Factors 29 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 30 Item 3. Defaults Upon Senior Securities 30 Item 4. Mine Safety Disclosures 30 Item 5. Other Information 30 Item 6. Exhibits 31 Page 2 PART IFINANCIAL INFORMATION ITEM 1.FINANCIAL STATEMENTS COVENANT TRANSPORTATION GROUP, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED BALANCE SHEETS (In thousands, except share data) ASSETS March 31, 2014 (unaudited) December 31, 2013 Current assets: Cash and cash equivalents $ $ Accounts receivable, net of allowance of $1,732 in 2014 and $1,736 in 2013 Drivers' advances and other receivables, net of allowance of $1,414 in 2014 and $1,337 in 2013 Inventory and supplies Prepaid expenses Assets held for sale Deferred income taxes Income taxes receivable 25 Total current assets Property and equipment, at cost Less: accumulated depreciation and amortization ) ) Net property and equipment Other assets, net Total assets $ $ LIABILITIES AND STOCKHOLDERS' EQUITY Current liabilities: Checks outstanding in excess of bank balances $ $ Accounts payable Accrued expenses Current maturities of long-term debt Current portion of capital lease obligations Current portion of insurance and claims accrual Total current liabilities Long-term debt Long-term portion of capital lease obligations Insurance and claims accrual Deferred income taxes Other long-term liabilities Total liabilities Commitments and contingent liabilities - - Stockholders' equity: Class A common stock, $.01 par value; 20,000,000 shares authorized; 13,469,090 shares issued; and 12,574,999 shares outstanding as of March 31, 2014and 12,559,703shares outstanding as of December 31, 2013 Class B common stock, $.01 par value; 5,000,000 shares authorized; 2,350,000 shares issued and outstanding 24 24 Additional paid-in-capital Treasury stock at cost; 894,091 shares and 909,387 shares as of March 31, 2014 and December 31, 2013, respectively ) ) Accumulated other comprehensive (loss) income ) Retained earnings Total stockholders' equity Total liabilities and stockholders' equity $ $ The accompanying notes are an integral part of these condensed consolidated financial statements. Page 3 COVENANT TRANSPORTATION GROUP, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS FOR THE THREE MONTHS ENDED MARCH 31, 2 (In thousands, except per share data) Three months ended March 31, (unaudited) Revenue: Freight revenue $ $ Fuel surcharge revenue Total revenue $ $ Operating expenses: Salaries, wages, and related expenses Fuel expense Operations and maintenance Revenue equipment rentals and purchased transportation Operating taxes and licenses Insurance and claims Communications and utilities General supplies and expenses Depreciation and amortization, including gains and losses on disposition of property and equipment Total operating expenses Operating income (loss) ) Other expenses (income): Interest expense Other (4
